Exhibit 10.2

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment to Amended and Restated Employment Agreement is entered into as
of July 2, 2013, by and between Restoration Hardware, Inc., a Delaware
corporation, with a business address of 15 Koch Road, Suite J, Corte Madera, CA
94925 (the “Company”), and Carlos Alberini (the “Executive”).

INTRODUCTION

1. The Company and the Executive have entered into that certain Amended and
Restated Employment Agreement (the “Amended Employment Agreement”), pursuant to
which the Company employed the Executive as its Chief Executive Officer pursuant
to the terms and conditions set forth therein.

2. The Company intends to appoint a Co-Chief Executive Officer, and the Company
and Executive agree that Executive shall resume the title of Co-Chief Executive
Officer, effective July 2, 2013.

AGREEMENT

In consideration of the premises and mutual promises herein below set forth, the
parties hereby agree as follows:

 

  1. Section 1(a) of the Amended Employment Agreement is deleted in its entirety
and replaced with the following:

Title; Duties; Board Membership. The Executive shall serve as Co-Chief Executive
Officer of the Company, and the Executive hereby accepts such employment. The
Executive shall report to the Company’s and Holding’s Chairman of the Board. The
Executive shall serve as a member of the Company’s Board of Directors (the
“Board”) and of Holdings’ Board of Directors and as Co-Chief Executive Officer
of Holdings while the Executive serves as Co-Chief Executive Officer of the
Company. The Executive agrees to perform his duties for the Company diligently,
competently, and in a good faith manner.

 

  2. Section 5(g)(iv)(D) of the Amended Employment Agreement is deleted in its
entirety and replaced with the following:

(D) removal of the Executive, or failure to cause the reappointment or
nomination of the Executive, as the Co-Chief Executive Officer of the Company or
as a member of the Board or of Holdings’ Board of Directors;

 

  3.

The Executive and Company each hereby agrees that neither Executive’s
reassignment to the role of Co-Chief Executive Officer nor any corresponding
adjustments to his authority, duties, or responsibilities (i) shall constitute
“Good Reason” for purposes of the Amended Employment Agreement or any similar
provision in any other agreement applicable to the Executive, and
(ii) notwithstanding anything in this Agreement, any award agreement, equity
plan or other document to the contrary, Executive’s change in status shall not
constitute a termination of Continuous Service (as such term is defined in



--------------------------------------------------------------------------------

  the applicable award agreement and equity plan) with respect to any
outstanding equity awarded to Executive or for purposes of the Repurchase Right
provided therein (as such term is defined in the applicable award agreement and
equity plan).”

 

  4. Restoration Hardware Holdings, Inc. has determined to amend the terms of
certain stock option awards provided to Executive under the 2012 Stock Option
Plan in connection with the repurchase dates applicable to the shares underlying
such stock options and Executive wishes to consent and hereby does consent to
such amendment. The amended option agreement form is attached hereto as Exhibit
A.

IN WITNESS WHEREOF, the parties have executed this Amendment to Amended and
Restated Employment Agreement as of the Effective Date.

 

RESTORATION HARDWARE, INC.,

a Delaware corporation

By:  

 

CARLOS ALBERINI

 

 

Acknowledged and Agreed:

RESTORATION HARDWARE HOLDINGS, INC.,

a Delaware corporation

By:  

 

 

2



--------------------------------------------------------------------------------

Exhibit A

 

3